MEMORANDUM **
Blanca Livia Castro seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying her applications for asylum, withholding of removal, protection under the Convention Against Torture and cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
We review the agency’s denial of an asylum application for substantial evidence. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Substantial evidence supports the agency’s determination that Castro did not prove that she has a well-founded fear of persecution on account of one of the five protected grounds. See 8 U.S.C. § 1101(a)(42)(A).
We lack jurisdiction to review the discretionary determination that Castro failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.